                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                        DIVISION
 ALLEN HENDERSON,                                  §
                Plaintiff                          §
                                                   §
    v.                                             §        Case No. 1:19-CV-355-LY
 CITY OF ROUND ROCK, TEXAS,
                                                   §
                Defendant                          §
                                                   §

                                 REPORT AND RECOMMENDATION
                            OF THE UNITED STATES MAGISTRATE JUDGE

   TO: THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

   Before this Court are Defendant City of Round Rock’s Motion and Brief to Dismiss for Failure

to State a Claim, filed on June 3, 2019 (Dkt. No. 3); Plaintiff’s Response, filed on June 10, 2019

(Dkt. No. 5); and Defendant’s Reply, filed on June 17, 2019 (Dkt. No. 7). On July 17, 2019, the

District Court referred the above motion to the undersigned Magistrate Judge for Report and

Recommendation pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure 72, and Rule

1 of Appendix C of the Local Rules of the United States District Court for the Western District of

Texas (“Local Rules”).

                                     I.   BACKGROUND

   Allen Henderson (“Plaintiff”) worked for the City of Round Rock, Texas (“Defendant”) as a

“Human Resources Generalist” for about a year and half before he was terminated on February

16, 2018. Plaintiff alleges that he was “harassed, demoted, and ultimately fired in retaliation for

reporting what he in good faith believed to be sexual harassment and sex discrimination.” Dkt.

No. 1 at ¶ 1. Plaintiff alleges that on December 18, 2017, a female employee reported to him that

she had been a victim of sexual harassment and that the perpetrator was a male employee in the
Defendant’s Human Resources (“HR”) department. On that same day, Plaintiff asked his

supervisors to investigate the complaint of sexual harassment. Ultimately, the alleged harasser

resigned his employment with Defendant.

   Plaintiff alleges that after he requested the sexual harassment investigation to occur “he was

treated much more hostilely by his supervisors.” Id. at ¶ 9. Specifically, Plaintiff alleges that his

supervisors began to micromanage his job duties “as if they were looking for reasons to terminate

him.” Id. at ¶ 8. In addition, Plaintiff alleges that although his supervisor had previously approved

his request to take a course for HR professionals from Cornell University, she denied his request

after he sought the investigation. Plaintiff alleges that he was terminated on February 16, 2018,

two months after he requested the investigation, for “false and pretextual” reasons. Id. at ¶ 9.

   On March 26, 2019, Plaintiff filed the instant lawsuit against Defendant, alleging (1) retaliation

under Title VII of the Civil Rights Act, and (2) retaliation under Chapter 21 of the Texas Labor

Code. On June 3, 2019, Defendant filed the instant Motion to Dismiss under Federal Rule of Civil

Procedure 12(b)(6), arguing that Plaintiff’s claim for retaliation based on his complaints of

heightened job scrutiny and micromanagement should be dismissed because those actions are not

adverse employment actions. Defendant also alleges that Plaintiff has failed to allege viable claims

for employment discrimination, harassment, and hostile work environment.

                                 II.    LEGAL STANDARD

   Federal Rule of Civil Procedure 12(b)(6) allows a party to move to dismiss an action for failure

to state a claim upon which relief can be granted. In deciding a Rule 12(b)(6) motion to dismiss

for failure to state a claim, the court “accepts all well-pleaded facts as true, viewing them in the

light most favorable to the [nonmovant].” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205

(5th Cir. 2007) (internal quotation marks omitted). The Supreme Court has explained that a

complaint must contain sufficient factual matter “to state a claim to relief that is plausible on its
                                                   2
face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the [nonmovant] pleads factual

content that allows the court to draw the reasonable inference that the [movant] is liable for the

misconduct alleged.” Ashcroft, 556 U.S. at 678. “While a complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the

grounds of his entitle[ment] to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). “Factual allegations must be enough to raise a right to relief

above the speculative level.” Id. The court’s review is limited to the complaint, any documents

attached to the complaint, and any documents attached to the motion to dismiss that are central to

the claim and referenced by the complaint. Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC,

594 F.3d 383, 387 (5th Cir. 2010).

                                      III.   ANALYSIS

A. Phantom Claims

   In its Motion to Dismiss, Defendant argues that Plaintiff has failed to allege viable claims for

employment discrimination, harassment, and hostile work environment. Defendant’s argument is

misplaced, however, as Plaintiff has not alleged any claims of discrimination, harassment, or

hostile work environment in this case. See Dkt. No. 5 (“To the extent that it is necessary, plaintiff

hereby states that we plead only two claims (retaliation under Title VII and retaliation under

Chapter 21). As the Court can see, the gist of defendant’s motion is seeking to dismiss two

(phantom) other claims that we never pleaded.”). Accordingly, the Court need not address

Defendant’s arguments for dismissal with regard to unpled “phantom” claims.




                                                   3
B. The Law of Retaliation

    To establish a prima facie case of retaliation, the plaintiff must establish that: (1) he participated

in an activity protected by Title VII; (2) his employer took an adverse employment action against

him; and (3) a causal connection exists between the protected activity and the adverse employment

action. McCoy v. City of Shreveport, 492 F.3d 551, 556-57 (5th Cir. 2007). The second prong is

the only factor at issue in the instant case.

    The Fifth Circuit has made clear that an adverse employment action is an “ultimate

employment decision” like “hiring, firing, demoting, promoting, granting leave, and

compensating.” Thompson v. City of Waco, 764 F.3d 500, 503 (5th Cir. 2014). “An employment

action that does not affect job duties, compensation, or benefits is not an adverse employment

action.” Stroy v. Gibson on Behalf of Dep’t of Veterans Affairs, 896 F.3d 693, 699 (5th Cir. 2018)

(internal citations omitted).

C. Plaintiff’s Retaliation Claim

    The Court notes at the outset that Defendant’s Motion to Dismiss is not seeking the dismissal

of Plaintiff’s retaliation claim in its entirety. As Defendant acknowledges in its Reply brief:

“Defendant agrees that Plaintiff’s retaliation claim can likely survive its motion to dismiss, but

only to the extent Plaintiff’s claim is predicated on his termination.” Dkt. No. 7 at p. 1. Instead,

Defendant has asked the Court to dismiss the portion of the Plaintiff’s Complaint “to the extent he

claims his adverse employment action is based on heightened scrutiny of his job performance.”

Dkt. No. 3 at p. 6. This argument also is misplaced because Plaintiff is not relying on heightened

job scrutiny as the basis for his adverse employment action. As explained in Plaintiff’s Response,

Plaintiff is only relying on his termination as a basis for demonstrating that he suffered an adverse

employment action. See Dkt. No. 5 at p. 4. “[I]t is beyond dispute that a termination constitutes an



                                                      4
adverse action.” Pegram v. Honeywell, Inc., 361 F.3d 272, 283 (5th Cir. 2004). Accordingly,

Plaintiff has asserted an adverse employment action in this case.

    Plaintiff clarifies in his Response brief that the factual allegations contained in his Complaint

regarding his poor treatment and heightened job scrutiny relate to the causation element and “help

establish that the for the first time, plaintiff was treated more-hostilely after he requested the sexual

harassment investigation occur.” Dkt. No. 5 at p. 5. The Court finds that these allegations are

clearly relevant to the causation element specifically and to his retaliation claim more broadly.

Accordingly, Defendant’s Motion to Dismiss Plaintiff’s factual allegations regarding heightened

job scrutiny and micromanagement should be denied.

    Based on the foregoing, Plaintiff has alleged sufficient facts to support his retaliation claim

under Title VII and the Texas Labor Code in this case. Accordingly, Defendant’s Motion to

Dismiss should be denied.

                                 IV.    RECOMMENDATION

    Based on the foregoing, the undersigned RECOMMENDS that the District Court DENY

Defendant City of Round Rock’s Motion to Dismiss (Dkt. No. 3).

                                       V.      WARNINGS

    The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except upon grounds of plain error, shall bar the party from appellate review of unobjected-to

                                                     5
proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on September 27, 2019.



                                        SUSAN HIGHTOWER
                                        UNITED STATES MAGISTRATE JUDGE




                                                   6
